     Case 8:19-cr-00061-JVS Document 540 Filed 07/15/21 Page 1 of 6 Page ID #:9330




 1   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 2   Newport Beach, California 92660
     Tel (949) 481-4900
 3   Fax (949) 706-9994
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS
10               Plaintiff,                        DEFENDANT’S RENEWED MOTION
                                                   FOR NEW VENIRE AND MOTION FOR
11                      v.                         MISTRIAL
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14
15
16         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
17   counsel of record, H. Dean Steward, hereby files Defendant’s Renewed Motion for New
18   Venire and Renewed Motion for Mistrial. These motions are based upon the attached
19   memorandum of points and authorities, the files, records and transcripts in this case, and
20   further evidence and argument as the Court may permit at a hearing.
21
22    Dated: July 15, 2021                     Respectfully submitted,
23
                                              /s/ H. Dean Steward
24                                             H. DEAN STEWARD
25                                             Attorney for Defendant
                                               MICHAEL JOHN AVENATTI
26
27
28
     Case 8:19-cr-00061-JVS Document 540 Filed 07/15/21 Page 2 of 6 Page ID #:9331




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2
         I.      INTRODUCTION AND FACTUAL BACKGROUND
 3

 4            Defendant Michael John Avenatti (“Mr. Avenatti”) renews his prior motions for a

 5   new venire and for mistrial due to multiple Constitutional violations in connection with

 6   the voir dire conducted thus far in this proceeding. In so doing, Mr. Avenatti (a)

 7   expressly incorporates herein by reference those facts and arguments previously set forth

 8   in his related objections and motions filed at approximately 1:05 p.m. on June 13, 2021

 9   [Dkt. 536] (“Defendant’s Prior Voir Dire Objections and Venire Motion”) and (b)

10   supplements the motions with the following additional facts and arguments.

11            After the Court’s denial of Defendant’s Prior Objections and Venire Motion at

12   approximately 2:00 p.m. on June 13, 2021, the Court resumed voir dire in the jury room

13   with approximately 89 individuals at 2:21 p.m. At that time, and all other relevant times

14   on June 13, including in the morning, the jury room was not open to the general public.

15   Indeed, a sign positioned outside the doors to the jury room proclaimed, “UNITED

16   STATES DISTRICT COURT JURORS ONLY”.1 The Court proceeded to read the

17   Summary of the Case and instruct the jurors, introduce Mr. Avenatti and counsel for the

18   defense and the government, and answer questions posed by some jurors, all in the

19   private jury room. This was over the objections of Mr. Avenatti [Dkt. 536], which had

20   been filed on the record and overruled by the Court earlier that afternoon.

21            The Court then directed the parties and their counsel to return to the public

22   courtroom for individualized voir dire of jurors seeking recusal for hardships

23   (Courtroom 10-C).2 Individualized voir dire of approximately 20 prospective jurors

24
25   1
       In addition, the jury room is located approximately 75 feet from the security desk for
26   the courthouse, which is manned by the United States Marshall Service.
27   2
       This was in contrast to earlier in voir dire, when individualized voir dire was conducted
28   in a private room not open to the public.
                                                     2
     Case 8:19-cr-00061-JVS Document 540 Filed 07/15/21 Page 3 of 6 Page ID #:9332




 1   began at approximately 2:52 p.m. and concluded at approximately 4:39 p.m., with a brief
 2   recess of approximately nine minutes taken between 4:00 and 4:09 p.m.
 3            Meanwhile, at the direction of the Court, the other prospective jurors were
 4   provided the questionnaires in the jury room to complete in three different rooms or parts
 5   of the jury room, all of which were not open to the public. The distribution of the
 6   questionnaires and instructions provided to the prospective jurors was done outside the
 7   presence of the public and Mr. Avenatti, who was sitting with his counsel in the
 8   courtroom 10 floors above and attending individualized voir dire. Mr. Avenatti was not
 9   able to be present because he was incapable of being in four places (the courtroom and
10   all three private jury rooms) at one time. At one point, while Mr. Avenatti was attending
11   individualized voir dire in the courtroom, a paralegal working on Mr. Avenatti’s defense
12   team (“MCB”) went to the jury room to observe the questionnaires being completed.
13   However, she was unable to view all of the prospective jurors at the same time because
14   they had been divided into the three rooms.
15            At approximately 4:00 p.m., the Court took a recess from the individualized voir
16   dire in Courtroom 10-C. Mr. Avenatti, together with MCB, promptly made their way to
17   the jury room to attempt to view the questionnaire process. Most of the jurors had
18   already completed their questionnaires and left. Others were still divided in separate
19   rooms, making it impossible for Mr. Avenatti to adequately view the jurors completing
20   the questionnaires. At approximately 4:06 p.m., Mr. Avenatti was required to return to
21   the courtroom because the Court was about to resume individualized voir dire, which it
22   did at 4:09 p.m.
23
        II.      LEGAL STANDARD AND ARGUMENT
24
25            The voir dire process mandated by the Court, including the process used on the

26   afternoon of July 13, 2021, violated Mr. Avenatti’s right to due process and his rights

27   under the Fifth, Sixth and Fourteenth Amendments of the U.S. Constitution. It

28   constitutes structural error and requires granting of the motions.
                                                   3
     Case 8:19-cr-00061-JVS Document 540 Filed 07/15/21 Page 4 of 6 Page ID #:9333




 1         First, Mr. Avenatti had a right to have the general public present for all aspects of
 2   the trial, including all aspects of voir dire. See, e.g., Presley v. Georgia, 588 U.S. 209,
 3   212-216 (2010); see also Weaver v. Massachusetts, 137 S. Ct. 1899 (2017) (defendant
 4   alleged ineffective assistance of counsel case where no objection was made). Mr.
 5   Avenatti has never waived this right for any aspect of voir dire. Indeed, the Sixth
 6   Amendment specifically provides: “[i]n all criminal prosecutions, the accused shall
 7   enjoy the right to a speedy and public trial . . . .” The public trial right extends to voir
 8   dire proceedings. See Waller v. Georgia, 467 U.S. 39, 45 (1984) (citing Press–
 9   Enterprise Co. v. Superior Court of California, 464 U.S. 501, 104 S.Ct. 819, 78 L.Ed.2d
10   629 (1984)). The right was created for the benefit of defendants and allows for the
11   public to see that the accused is treated fairly, helps ensure that the judge and prosecutor
12   carry out their duties responsibly, encourages witnesses to come forward, and
13   discourages perjury. Id. at 46; U.S. v. Sherlock, 962 F.2d 1349, 1356 (9th Cir.1989).
14   Excluding the public from various aspects of voir dire is violative of this right.3
15         Second, Mr. Avenatti had a Constitutional right under the Fifth and Sixth
16   Amendments to be personally present at all stages of the trial in this case, including all
17   aspects of voir dire (which includes the distribution of the questionnaires and the
18   venire’s completion of the questionnaires). See, e.g., Cohen v. Senkowski, 290 F.3d 485
19   (2d Cir. 2002); see also Fed. R. Crim. P. 43. A criminal defendant has a constitutional
20   and statutory right to be present during trial proceedings including voir dire. See United
21   States v. Reyes, 764 F.3d 1184, 1188 (9th Cir. 2014); citing Campbell v. Wood, 18 F.3d
22   662, 671 (9th Cir. 1994)(“a person charged with a felony has a fundamental right to be
23   present at every stage of the trial … [including] the voir dire…”); United States v.
24   Bordallo, 857 F.2d 519, 522 (9th Cir. 1988)(“there is authority that Rule 43 requires the
25
     3
26    See, e.g., August 13, 2019 Trial Transcript from United States v. Gregory B. Craig,
27
     Case. No. 19-cr-125 (D.D.C. 2019) (Hon. Amy Berman Jackson), Dkt. 131. See also,
     Washington Post, “Trial of Former Obama White Counsel Gregory Craig Delayed Over
28   Jury Screening Error,” August 13, 2019.
                                                  4
     Case 8:19-cr-00061-JVS Document 540 Filed 07/15/21 Page 5 of 6 Page ID #:9334




 1   defendant’s presence at the voir dire examination of prospective jurors.”). A defendant’s
 2   presence during voir dire is important as it “allows him to observe the prospective
 3   jurors’ answers and demeanor so that he can assist his attorney in constructing an
 4   impartial jury.” Reyes, supra, 764 F.3d 1184 at 1194; citing Bustamante v. Eyman, 456
 5   F.2d 269, 274 (9th Cir. 1972)(“The right to be present at trial stems in part from the fact
 6   that by his physical presence the defendant can hear and see the proceedings, can be seen
 7   by the jury, and can participate in the presentation of his rights.”(emphasis added)). Mr.
 8   Avenatti never waived that right.
 9         Conducting the individualized voir dire in the courtroom at the same time other
10   parts of voir dire were occurring in three separate rooms in the private jury room 10
11   floors below did not permit Mr. Avenatti to be present for all stages of the trial. Among
12   other things, Mr. Avenatti was unable to observe the panel during the process, including
13   their facial expressions and demeanor when they were confronted with various questions
14   on the questionnaire and completed the questionnaires. Further, Mr. Avenatti was
15   unable to observe the distribution of the questionnaires and the instructions provided in
16   connection with that portion of voir dire. The voir dire process mandated by the Court
17   denied Mr. Avenatti his Constitutional rights.
18      III.   CONCLUSION
19
           For each of the above reasons, Mr. Avenatti respectfully requests that the Court
20
     excuse the venire in its entirety and begin jury selection anew with a new venire. Mr.
21
     Avenatti further requests a mistrial.
22
23    Dated: July 15, 2021                      Respectfully submitted,
24
                                                   /s/ H. Dean Steward
25                                                 H. DEAN STEWARD
26
                                                   Attorney for Defendant
27                                                 MICHAEL JOHN AVENATTI
28
                                                  5
     Case 8:19-cr-00061-JVS Document 540 Filed 07/15/21 Page 6 of 6 Page ID #:9335




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California
 4
 5   92660. I am not a party to the above-entitled action. I have caused, on July 15, 2021,

 6   service of the:
 7
       DEFENDANT’S RENEWED MOTION FOR NEW VENIRE AND MOTION FOR
 8
 9                                           MISTRIAL

10   on the following party, using the Court’s ECF system:
11
     AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
12
13   I declare under penalty of perjury that the foregoing is true and correct.

14   Executed on July 15, 2021
15
16                                           /s/ H. Dean Steward

17                                           H. Dean Steward

18
19
20
21
22
23
24
25
26
27
28
                                                   6
